DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103 - Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-15 are rejected under 35 U.S.C. 103 as being obvious over Clary et al.(USAN 20200315183;10/8/20 also using Provisional Application 62/343217;5/31/16 for priority date). 
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). Clary et al. teaches inoculant composition comprising spores of Penicillum, Gliocladium, Trichoderma plus carrier(see claims, page 12 lines 7-9). At page 15 line 7 Clary et al. teach that the carrier can make up 1-99% of the inoculant composition. At page 15 line 16 Clary et al. teach the inclusion of protectants into the inoculant composition. At page 24 second full paragraph Clary et al. teach the inclusion of paraffin wax into the inoculant composition. At claim 9 Clary et al. teach that the dispersant can make up 0.1-5% of the inoculant composition.  At claim 19 Clary et al. teach that the Penicillum spore inoculant be diluted with water in a 1:10 ratio. At claim 

Claims 2-15 is/are rejected under 35 U.S.C. 103 as being obvious over Edmund  et al.(WO 2017044545A1;9/8/2019).
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). Edmund et al. teaches inoculant composition comprising spores of Penicillum, Gliocladium, Trichoderma plus carrier(see claims, page 12 lines 7-9). At claim 5 Edmund et al. teach that the carrier can make up 80-90% of the inoculant composition. At claim 11 Edmund et al. teach the inclusion of protectants into the inoculant composition. At claim 8 Edmund et al. teach the inclusion of paraffin oil into the inoculant composition. At claim 9 Clary et al. teach that the dispersant can make up 0.1-5% of the inoculant composition.  At claim 19 Clary et al. teach that the Penicillum spore inoculant be diluted with water in a 1:10 ratio. At claim 21 Edmund et al. teach coating plant propagation material such plant seed with the inoculant. At claim 22 Edmund et al. teach a kit comprising coated plant propagation material and a housing container for the plant propagation material. At claim 28 Edmund et al. teaches a method of applying the plant propagation material to soil. The combination of this teaching renders the instantly claimed invention obvious. 

The above rejections under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Response to Applicant’s Position
Applicant makes the statement “with respect to the outstanding rejections of claims 2-15 as allegedly being unpatentable over U.S. Patent Publication No. 2020/0315183 (hereinafter "Clary") or International Patent Publication No. WO 2017/044545 (hereinafter "Kellar"), Applicant respectfully notes Clary, Kellar and the present application were all owned by Novozymes A/S or subject to an obligation of assignment to Novozymes A/S no later than the effective filing date ofthe present application.1 1 Novozymes BioAg A/S is a wholly owned subsidiary of Novozymes A/S.”  Examiner is requesting that Applicant make a more formal statement using the legal language set forth in the rejection, “overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.” Please use the appropriate option 1, 2 or 3 above.

Claims 2-5,9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oregel-Zamudio, Ernesto et al.( Effect of candelilla wax edible coatings combined with biocontrol bacteria on strawberry quality during the shelf-life, Scientia Horticulturae (Amsterdam, Netherlands, (2017), 214, 273-279). Oregel-Zamudio et al. teaches a film of candelilla wax missed with Bacillus subtilis HFC103(bacterial) to yield a coat(inoculant) to apply to a strawberry enhance shelf-life. Since both the instant claim 2 and the invention of Oregel-Zamudio, Ernesto et al. combine bacillus with wax, it naturally flows that Oregel-Zamudio, Ernesto et al.’s invention like instant invention would yield the viability and relative humidity recited in claims 9-10. With respect to the instant % concentration bacterial cells and/or spores or cfu/g or cfu/ml bacterial cells needed, an Artisan in the field would have been motivated to determine the optimum amounts and concentrations. The Artisan in the field would have been expected to do this in order maximize the time of effectiveness of strawberry’s coating which would .  
Response to Applicant’s Argument
Applicant argues that Oregel-Zamudio et al. do not teach an inoculant composition comprising paraffin wax and bacterial cells/spores. The Examiner argues that Oregel-Zamudio et al. teach an inoculant composition comprising a wax(candelilla wax) and bacterial cells/spores. The Examiner argues that candelilla wax renders the instant paraffin wax absent a showing of unexpected results for the combination of paraffin wax with bacterial cells/spores over the combination of candelilla wax with bacterial cells/spores. Absent a showing of paraffin wax over candelilla wax, candellia wax make wax renders the instant paraffin wax obvious. 

Claims 2-5,9-11,21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi ( Mechanism of development of tuberculin allergy and its relation to acquired immunity with regard to the constituents of tubercle bacillus, Japanese Journal of Tuberculosis (1967), 14(3-4), 67-95).Takahashi teaches that animals which received bacillus suspended in wax and oil had a high degree of immunity but a lesser tuberculin reaction than animals inoculated with aq. suspensions of RHA and RHD. Since both the instant claim 2 and the invention of Takahashi combine bacillus with wax, it naturally flows that Takahashi’s invention like instant invention would yield the viability and relative humidity recited in claims 9-10. With respect to the instant amount of water and instant % concentration bacterial cells and/or spores or cfu/g or cfu/ml bacterial cells needed, an Artisan in the field would have been motivated to determine the optimum amounts and concentrations. The Artisan in the field would have been expected to do this in order maximize the time of effectiveness of the immunity.
Response to Applicant’s Argument
Applicant argues that Takahashi is not analogous art to instant invention, and therefore, Takahashi can’t be employed to reject instant claims. Applicant points out that Takahashi treats tuberculosis while instant invention is used to in agriculture. The Examiner argues that instant claims are drawn to “An inoculant composition,” not “An agrochemical inoculant composition”. For this reason, the rejection of claims over Takahashi is maintained.

Claims 2-7,9-11,21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP 45021632; 7/22/1970). Tanaka teach Penicillium janthinellum ATCC 13154 inoculated into a medium (pH 5.0) contg. C12-14 normal paraffin, Nonion OT(dispersant), water, etc. for citric acid fermentation. Since both the instant claim 2 and the invention of Tanaka combine Penicillium janthinellum with paraffin, it naturally flows that Tanaka’s invention like instant invention would yield the viability and relative humidity recited in claims 9-10. With respect to instant amount of water and  instant % concentration bacterial cells and/or spores or cfu/g or cfu/ml bacterial cells needed, an Artisan in the field would have been motivated to determine the optimum amounts and concentrations. The Artisan in the field would have been expected to do this in order maximize citric acid fermentation.
Response to Applicant’s Argument
Applicant argues that Tanaka is not analogous art to instant invention, and therefore, Tanaka can’t be employed to reject instant claims. Applicant points out that Tanaka describes a method of fermenting hydrocarbons to produce citric acid while instant invention is drawn to enhancing survival of bacterial cells and/or spores(molds) for use in agriculture. The Examiner argues that instant claims are drawn to “An inoculant composition,” not “An agrochemical inoculant composition”. For this reason, the rejection of claims over Tanaka is maintained.

Claims 2-5,8-11,21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al.  CN 101709277A; 5/19/2010 ). Xu et al. teach inoculating Bacillus subtilis in paraffin, water. Since both the instant claim 2 and the invention of Xu et al. combine bacillus with paraffin, it naturally flows that Xu’s invention like instant invention would yield the viability and relative humidity recited in claims 9-10. With respect to the instant amount of water and instant % concentration bacterial cells and/or spores or cfu/g or cfu/ml bacterial cells needed, an Artisan in the field would have been motivated to determine the optimum amounts and concentrations. The Artisan in the field would have been expected to do this in order to develop the most effective demulsifier.
Response to Applicant’s Argument
Applicant argues that Xu is not analogous art to instant invention, and therefore, Xu can’t be employed to reject instant claims. Applicant points out that Xu describes a method of preparing a biological demulsifying agent for use in the making crude oil while instant invention is drawn to enhancing survival of bacterial cells and/or spores for use in agriculture. The Examiner argues that instant claims are drawn to “An inoculant composition,” not “An agrochemical inoculant composition”. For this reason, the rejection of claims over Xu is maintained.
Claim Objection
Claims 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach or suggest the instant invention comprising applying inoculant to plant, plant seed, plant medium. The prior art does not teach or suggest the inoculant composition being spray dried and/or powder/granule comprising spray freeze dried bacterial cells/spores as well as gram negative bacterial strains, bradyrhizobium, or yersinia
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephonic Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALTON N PRYOR/Primary Examiner, Art Unit 1616